OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and defendants’ motion for summary judgment denied. Plaintiffs raised a triable issue of fact as to whether defendants had constructive notice of the alleged defect in the stairs (see Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]).
*881Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.